676 S.E.2d 900 (2009)
Jacinda BURTON, Administratrix of the Estate of Michael C. Burton
v.
PHOENIX FABRICATORS AND ERECTORS, INC. and Davis, Martin, Powell & Associates, Inc.
Donna Davis, Administratrix of the Estate of Charles M. Davis
v.
Phoenix Fabricators and Erectors, Inc. and Davis, Martin, Powell & Associates, Inc.
No. 447P07-2.
Supreme Court of North Carolina.
April 30, 2009.
William B. Smith, Charlotte, for Davis and Burton.
Kevin Rust, J. Patrick Haywood, Greensboro, for Phoenix Fabricators.
Prior report: 185 N.C.App. 303, 648 S.E.2d 235.
Prior report: ___ N.C.App. ___, 670 S.E.2d 581.

ORDER
Upon consideration of the petition filed on the 2nd day of February 2009 by Plaintiffs *901 (Burton & Davis) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 30th day of April 2009."